Exhibit 10.4


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
CONTINGENT STOCK PERFORMANCE AWARD
FEBRUARY 12, 2014 GRANT


AGREEMENT, made effective as of February 12, 2014, by and between HASBRO, INC.,
a Rhode Island corporation (the "Company") and the designated contingent stock
performance award recipient (the "Participant").
WHEREAS, the Participant is eligible to participate in the Company's Restated
2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, contingent upon and in consideration for the Participant having
executed and delivered to the Company's designated contact no later than June
12, 2014 a Non-Competition, Non-Solicitation and Confidentiality Agreement
between the Participant  and the Company in the form provided to the Participant
by the Company, the Compensation Committee (the "Committee") of the Board of
Directors of the Company (the "Board"), acting in accordance with the provisions
of the Plan, is granting to Participant a contingent stock performance award
dated February 12, 2014 designed to reward the Participant for the Participant's
efforts in contributing to the Company's achievement of certain stated financial
goals, and
WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company's common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company's performance in achieving
pre-established cumulative diluted earnings per share ("EPS") and cumulative net
revenue ("Revenues") performance targets over the period beginning on December
30, 2013 and ending on December 25, 2016 (the "Performance Period"), subject to
and upon the terms and conditions set forth in the Plan and as hereinafter set
forth.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:
W I T N E S S E T H:
1.        Contingent upon and in consideration for the Participant having
executed and delivered to the Company's designated contact no later than June
12, 2014 a Non-Competition, Non-Solicitation and Confidentiality Agreement (the
"Non-Compete Agreement") between the Participant and the Company in the form
provided to the Participant by the Company, the Company hereby grants to the
Participant effective on February 12, 2014, and pursuant to the Plan, a copy of
which is attached hereto as Appendix A and the provisions of which are
incorporated herein as if set forth in full, a contingent stock performance
award (the "Award") subject to and upon the terms and conditions set forth in
the Plan and in the Non-Compete Agreement and the additional terms and
conditions hereinafter set forth.  The Award is evidenced by this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. Terms used
herein and not otherwise defined shall have the meaning set forth in the Plan. 
For the avoidance of doubt, if the Participant has not executed and delivered to
the Company's designated contact the Non-Compete Agreement on or before June 12,
2014, the Award represented by this Agreement will never take effect and will be
null and void.
2.        By accepting this Award the Participant hereby acknowledges and agrees
that (i) this Award, and any shares the Participant may acquire under this Award
in the future or any of the proceeds of selling any shares acquired pursuant to
this Award, as well as any other incentive compensation the Participant is
granted after adoption of the Clawback Policy, are subject to the Company's
Clawback Policy, which was adopted by the Company's Board of Directors in
October 2012, and (ii) this Award, and any shares the Participant may acquire
under this Award in the future or any of the proceeds of selling any shares
acquired pursuant to this Award, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been granted to the
Participant otherwise.  Additionally, the Participant acknowledges and agrees
that if the Participant is or becomes subject to the Hasbro, Inc. Executive
Stock Ownership Policy, effective as of March 1, 2014, as it may be amended from
time to time by the Board in the future (the "Stock Ownership Policy"),  then by
accepting this Award and any shares that the Participant may acquire in the
future pursuant to this Award, as well as any other equity-based incentive
compensation the Participant is granted after the Participant becomes subject to
the Stock Ownership Policy, the Participant agrees that the Participant  will be
subject to the terms of the Stock Ownership Policy, including without limitation
the requirement to retain an amount equal to at least 50% of the net shares
received as a result of the exercise, vesting or payment of any equity awards
granted until the Participant's applicable requirement levels are met.
3.        This Agreement relates to an Award providing the Participant with the
potential ability to earn shares of the Company's common stock, par value $.50
per share (the "Common Stock"), contingent on the Company's performance in
achieving its pre-established cumulative EPS and Revenues targets over the
Performance Period.  The EPS and Revenues targets for the Performance Period are
set forth below:
EPS                                                                                                          
  $[                         ]
Revenues                                                                                                  $[ 
                       ]
The threshold and maximum levels for both cumulative EPS and Revenues
contributing to shares being earned under this Award are set forth on Exhibit A
to this Agreement.  Except as is otherwise set forth in this Agreement, the
Participant shall not have any ability to receive any shares of Common Stock
pursuant to this Award until the Performance Period is completed.  Following the
end of the Performance Period, the Committee will determine the Company's
cumulative EPS and Revenues over the Performance Period.  The Committee will
certify the Company's cumulative EPS and Revenues over the Performance Period as
promptly as is reasonably possible following the completion of the Performance
Period, but in no event later than 75 days following the completion of the
Performance Period.
4.        For purposes of this Award, the Company's cumulative EPS and Revenues
over the Performance Period will be computed on a consolidated basis in the same
manner used by the Company in computing its consolidated financial performance
under generally accepted accounting principles ("GAAP"), except for the
following deviations from GAAP: (i) EPS and Revenues will be computed excluding
the impact of any changes in accounting rules that are effective after the date
of this Agreement and which impact the Company's reported net earnings or
Revenues results by $10,000,000 or more, individually or in the aggregate, in
any fiscal year during the Performance Period, (ii) EPS and Revenues will
exclude the impact of any acquisitions (whether paid for in cash, shares of the
Company's stock, other property, or any combination thereof) or dispositions
consummated by the Company during the Performance Period which have,
individually or in the aggregate, either a total acquisition price, or total
sale price, respectively, of $100 million or more, as such acquisition price or
sales price is determined in good faith by the Committee, (iii) EPS and Revenues
will be calculated excluding the impact of any major discrete restructuring
activities undertaken by the Company after the date of this Agreement which
result in costs or charges to the Company of $10,000,000 or more, individually,
in any fiscal year during the Performance Period,  and (iv) EPS and Revenues
will be calculated based on actual results translated at exchange rates
established at the beginning of  the Performance Period.
5.        The target number of shares of Common Stock which may be issuable
under this Award in the event of 100% achievement of the pre-established
cumulative EPS and Revenues measures over the Performance Period is the
specified number of shares communicated to the Participant (the "Target
Shares").  The tables appearing on Exhibit A to this Agreement set forth the
contingent number of shares of Common Stock which the Participant may actually
earn under this Award, as a percentage of the Target Shares, based upon certain
performances by the Company in achieving the EPS and Revenues targets.
          To compute the actual number of shares of Common Stock, if any, which
may be earned by the Participant the respective cumulative EPS and Revenues
performances of the Company, as certified by the Committee following completion
of the Performance Period, are applied to the tables on Exhibit A.   The
appropriate boxes in the tables corresponding with the highest threshold
achieved by the Company's actual cumulative EPS and Revenues performance, as so
certified by the Committee, sets forth the number of shares of Common Stock, if
any, as a percentage of the Target Shares, which are earned by the Participant
over the Performance Period due to the Company's performance in achieving those
metric.  The Company's achievement against its EPS metric is weighted 60% in
determining the final shares earned by the Participant, and the Company's
achievement against its Revenues metric is weighted 40%.
           By way of illustration, if the Company's cumulative Revenues over the
Performance Period are at least $[                                         ]
(but below $[                                    ]), the percentage of the
Revenues target achieved is [       ]% and the percentage of the target number
of contingent shares earned due to that performance is [        ]%.  If the
Company's cumulative EPS over the Performance Period is at least $[        ]
(but less than $[        ]), the percentage of the EPS target achieved is [    
]%, and the percentage of the target number of contingent shares earned due to
that EPS performance is [     ]%.   In that case, the Participant would earn
(.40*[     ]%) + (.60*[     ]%), or [     ]% of the Target Shares of Common
Stock subject to the Award.  If the number of Target Shares of Common Stock
subject to the Award was [    ] shares, the Participant would earn [     ]
shares of Common Stock.  If the number of shares earned is not a whole number,
the Participant will earn the next highest whole number of shares.
           Notwithstanding the foregoing, if the Company does not achieve at
least the threshold cumulative EPS of $[     ] over the Performance Period, no
shares will be earned under the Award, regardless of the cumulative Revenues
achieved.
6.        Once the Company has determined the number of shares of Common Stock,
if any, which have been earned by the Participant based on the cumulative EPS
and Revenues performance of the Company, the Company or its designee will as
promptly as possible thereafter, but in all events not later than the 15th day
of the third month following the end of the calendar year in which the
Performance Period ends, issue any such shares of Common Stock which have been
deemed earned to the Participant.
7.         The Participant shall consult with the Company or its designee in
advance of the issuance of any shares pursuant to this Award so as to designate
the manner in which the Participant wishes to pay any withholding taxes due, and
any such Participant's designation must be made to the Company, in the manner
specified by the Company, and on or before the date selected by the Company and
communicated to the Participant.  Each Participant who elects to pay withholding
taxes in cash shall deliver to the Company or its designee, a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee, as the Company may designate, in United States dollars, in the
amount of any withholding required by law for any and all federal, state, local
or foreign taxes payable as a result of the Participant earning any shares under
this Award or being issued any shares pursuant to the provisions below based on
certain other events.  Alternatively, a Participant may elect to satisfy the
minimum withholding taxes required by law payable as a result of the issuance of
any shares pursuant to this Award (the "Taxes"), in whole or in part, either (i)
by having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant and held by the Participant for
at least six (6) months (represented by stock certificates duly endorsed to the
Company or its designee or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date the Participant has become entitled to such shares pursuant to this
Award is either equal to the Taxes or less than the Taxes, provided that a check
payable to Hasbro, Inc. or its designee, or a wire transfer to such account of
the Company or its designee as the Company may designate, in United States
dollars for the balance of the Taxes is also delivered to the Company, or its
designee, at the time of issuance.  If the Participant fails to make a timely
election to pay the withholding taxes in some other manner pursuant to the
preceding provisions, or otherwise does not timely remit payment of the required
withholding taxes, then the Participant's tax withholding requirements will be
satisfied through the withholding of shares of Common Stock and to the extent a
fractional share needs to be withheld, the Company or its designee will withhold
the next highest number of full shares and will remit the value of the fraction
of a share which exceeds the required withholding to the Participant. As soon as
practicable after receipt of the withholding taxes and any other materials or
information reasonably required by the Company or its designee, the Company or
its designee shall deliver or cause to be delivered to the Participant, using
the method of delivery determined by the Company or its designee, the shares
payable pursuant to the Award (less any shares deducted to pay Taxes).
8.        Until such time, if any, that actual shares of Common Stock become due
and are issued to the Participant in accordance with the terms of this
Agreement, the Participant will not have any dividend or voting rights with
respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant's rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company's obligations hereunder.
9.        (a)   If a Participant who is an employee of the Company or of a
direct or indirect subsidiary of the Company dies before the Performance Period
is completed, then the Company will issue the number of shares of Common Stock
to the executor, administrator or trustee of the Participant's estate, or the
Participant's legal representative, as the case may be, that is computed by
multiplying: (i) the number of shares of Common Stock which would have been
issuable to the Participant pursuant to the Award assuming completion of the
Performance Period and the Company's achievement over the Performance Period of
cumulative EPS and Revenues equal to target in each case by (ii) a fraction, the
numerator of which is the number of days from the start of the Performance
Period to the date that the Participant died and the denominator of which is the
total number of days in the Performance Period.  This pro-rated target award
will be payable as soon following the Participant's death as is reasonably
practicable.  If a Participant dies after the end of the Performance Period, but
prior to the delivery of any shares of Common Stock issuable pursuant to this
award, then the Company or its designee will issue to the Participant's estate,
or the Participant's legal representative, as the case may be, the number of
shares of Common Stock, if any, which would have otherwise been issuable to the
Participant if the Participant had not died.
           (b)  If  a Participant with at least one year of Credited Service of
the Company suffers a permanent physical or mental disability (as defined
below), before the Performance Period is completed, then the Participant's Award
will remain outstanding during the remaining portion of the Performance Period. 
At the end of the Performance Period the Committee will compute how many, if
any, shares of Common Stock would be issuable pursuant to the Award based on the
Company's performance against its cumulative EPS and Revenues targets.  That
actual number of shares of Common Stock which would have been earned under the
Award over the entire Performance Period will then be multiplied by a fraction
the numerator of which is the number of days from the start of the Performance
Period to the date that the Participant became disabled and the denominator of
which is the total number of days in the Performance Period.  This pro-rated
number of shares will then be issuable to the Participant in the same manner as
shares are issued to other Participants.
           (c)   If a Participant who is an employee of the Company or of a
direct or indirect subsidiary of the Company retires at either an Early
Retirement Date or a Normal Retirement Date (each as defined below), before the
Performance Period is completed, then the Participant's Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based on the Company's
performance against its cumulative EPS and Revenues targets.  That actual number
of shares of Common Stock which would have been earned under the Award over the
entire Performance Period will then be multiplied by a fraction the numerator of
which is the number of days from the start of the Performance Period to the date
that the Participant retired and the denominator of which is the total number of
days in the Performance Period.  This pro-rated number of shares will then be
issuable to the Participant in the same manner as shares are issued to other
Participants.
           (d)  If a Participant ceases to be employed by the Company or by a
direct or indirect subsidiary of the Company before the end of the Performance
Period for any reason other than the reasons set forth in subsections (a), (b)
and (c) of this Section 9, including, without limitation, if the Participant's
employment is terminated by the Company for cause or for such other reason that
casts such discredit on the Participant as to make termination of the
Participant's employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), the Award will be
forfeited and the Participant will not have any further
rights under the Award, including, without limitation, any rights to receive
shares of Common Stock.


For purposes of subsections (a), (b) and (c) above:
*            A year of "Credited Service" shall mean a calendar year in which
the Participant is paid for at least 1,000 hours of service (as defined in the
frozen Hasbro Pension Plan) as an employee of the Company or of a subsidiary of
the Company.  A Participant does not need to be, or have been, a participant in
the Hasbro Pension Plan.
*            "Early Retirement Date" shall mean:  the day on which a Participant
who has attained age fifty-five (55), but has not reached age sixty-five (65),
with ten (l0) or more years of Credited Service, retires.  A Participant is
eligible for early retirement on the first day of the calendar month
coincidental with or immediately following the attainment of age fifty-five (55)
and the completion of ten (l0) years of Credited Service, and "early retirement"
shall mean retirement by an eligible Participant at the Early Retirement Date.
*            "Normal Retirement Date" shall mean:  the day on which a
Participant who has attained age sixty-five (65) with five (5) or more years of
Credited Service, retires. A Participant is eligible for normal retirement on
the first day of the calendar month coincident with or immediately following the
Participant's attainment of age sixty-five (65) and completion of five (5) or
more years of Credited Service, and "normal retirement" shall mean the
retirement by an eligible Participant at the Normal Retirement Date.
*            "permanent physical or mental disability" shall mean:  a
Participant's inability to perform his or her job or any position which the
Participant can reasonably perform with his or her background and training by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or to be of long, continued and indefinite duration,
all as determined by the Committee in its discretion.






10.       In the event of a Change in Control (as defined in the Plan) prior to
the end of the Performance Period, this Award will be treated in accordance with
the provisions of the Plan applicable to a Change in Control, provided, however,
that for purposes of computing the payment due to the Participant as a result of
a termination of employment following a Change in Control under the terms set
forth in the Plan, (i) the full number of Target Shares will be used (as opposed
to the actual number of shares, if any, that may be issuable based on
performance through the date of the termination of employment following the
Change in Control) and (ii) no pro-ration of the Award will be applied to
account for less than the full Performance Period having had elapsed as of the
date of the termination of employment following a Change in Control.
11.      The adjustment provisions set forth in Section 8 of the Plan shall
apply to this Award.
12.      This Award shall not be transferable by the Participant, in whole or in
part, except in accordance with Section 7 of the Plan.  Any purported
assignment, transfer, pledge, hypothecation or other disposition of the Award or
any interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.
13.      Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Participant, Participant 's successors and permitted assigns, and
the Company and its successors and assigns.
14.      This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have entered this Agreement
effective as of the day and year first above written.  By accepting the terms of
the award represented by this Agreement through an electronic form offered by
the Company, or the Company's designee, the Participant hereby agrees to the
terms of this Agreement with the same effect as if the Participant had signed
this Agreement.


HASBRO, INC.


By: /s/ Brian Goldner
          Brian Goldner
          President and Chief Executive Officer




By: _________________________
Participant





--------------------------------------------------------------------------------

Exhibit A








EPS
Achievement
Payout

--------------------------------------------------------------------------------



Revenue
Achievement
Payout










